August 25, 2015



                 Case No. 03-14-00342-CV




                 COURT OF APPEALS

              THIRD DISTRICT OF TEXAS




              ALLY FINANCIAL, INC., et al,



                       Plaintiff-Appellee,

                            v.




             MEERA SINGH and SAM HOUSTON,



                      Defendant-Appellant.




ON APPEAL FROM 368™ DISTRICT COURT WILLIAMSON COUNTY
               Trial Court No. 13-0936-C368




    APPELLANTSPETITIONFOR REHEARING FOR CAUf^ECElVED^
                                                MS 2 5 2QJ5
TO: THE PRESIDING JUSTICE AND ASSOCIATE JUSTICES OF THE HONORABLE THIRD COURT OF

APPEALS:


NOTICE of Special Pro Se LitigantRights:

INJUNCTIVE RELIEF SOUGHT JURY DEMAND AND DIRECT CONSTITUTIONAL CHALLENGE TO

THE CURRENT TEXAS POLICY for Pro-Se' litigants is unconstitutional per SCOTUS Haines
Holding.

        Comes now, Appellants, Sam Houston and Meera Singh who
respectfully petitions this Honorable Court for a rehearing in
the above-entitled matter after decision of this Court was filed

August 18, 2015, affirming the judgment. A copy of opinion is
attached Appendix A for the Court's convenience.

        The reasons why the rehearing should be granted are set
forth   below.


                                           ARGUMENT


              REHEARING SHOULD BE GRANTED BECAUSE THIS COURT

IMPROPERLY DECLINED TO CONSIDER APPELLANTS ARGUMENT IN

ASSESSING THE PREJUDICE ENGENDERED, DESIGNED TO CHILL

PRO-SE'      LITIGANTS BY IGNORING THE HAINES STANDARD OF

REVIEW.      IN FULL VIEW THAT HAINES                HAS NOT BEEN

OVERTURNED IN THE 5™ CIRCUIT OR TEXAS COURTS AS A
STANDARD OF REVIEW?


      WHETHER THE COURT'S RELIANCE ON TEXAS STATUTES AND

CITATIONS CONTAINS AN UNWRITTEN POLICY TO IGNORE THE

HAINES STANDARD OF REVIEW IS IN VIOLATION OF THE HAINES

COURT HOLDINGS BY ERECTING STATUTES AND CITED CASES

THAT ARE INTENDED TO CHILL A                   CITIZEN'S RIGHT TO DUE
PROCESS THAT IN ACTUAL PRACTICE HOLDS A              PRO-SE CITIZEN

TO A   HIGHER STANDARD OF PLEADING THAN AN ATTORNEY.


       DID THE    PREJUDICE TO PRO-SE APPELLANTS         STEM FROM

TEXAS IGNORING THE LAW USING "WE ARE BOUND.." AS CITED

BY THIS COURT?


       DOES TEXAS HAVE      PROOF THAT A     PRO-SE LITIGANT WOULD

BE GIVEN AN UNFAIR ADVANTAGE OVER AN ATTORNEY IF THE

APPELLEE IS A      BANK?


       The Court's in Texas are given the opportunity,
like everyone else, to change the Haines Standard in
the U.S.    Supreme Court, until then this Court has no
authority to ignore precedent landmark law.


       This Court and the Courts below improperly
overturned or ignored the specific holdings of Haines V
Kerner and its progeny substituting its own standards
when a Landmark Case holds precedent.

        The below Texas Statutes and citations to authority do not meet
                           constitutional muster.



       See Tex.   R. App.    P.   47.1; see also id.     R.    33.1

(error-preservation requirements),             R.   38.1(i)2

(briefing requirements). While appellants have acted
pro se, we are bound to apply the same procedural and
substantive standards to them as with litigants
represented by counsel,           lest we give them an unfair
advantage. See Mansfield State Bank v.                      Conn, 573 S.W.2d
181,    184-85     (Tex.     1978).


        These above statutes and citation results fail                         to

meet constitutional muster, are as inexplicable as the
attitudes of counsel,              that have no vigor and contain no
precedent setting value in fact chilling the rights of
the incarcerated, and property owner citizens of Texas.

THERE   IS NO PROOF THAT A   PRO-SE'   LITIGANT IN VIEW OF HAINES   HAS BEEN GIVEN AN

                                  UNFAIR ADVANTAGE




        The Appellants are quite certain that the U.S.
Supreme Court in Haines considered the possibility of
unfairness in holding 3 times that a pro-se litigant be
given an opportunity to be heard and that evidence be
preserved until a fair and impartial tribunal can hear
the same,        see Haines v. Kerner,        404 U.S. 519, 520-21,      92 S.

Ct.    594, 596, 30 L. Ed. 2d 652         (1972); Cruz v.    Beto,    405 U.S. 319,

322, 92 S. Ct. 1079, 1081, 31 L. Ed. 2d 263 (1972); Puckett v.
Cox,    456 F. 2d 233    (6th Cir.    1972); and, etc., etc., etc.


        That a pro-se litigant exercising a most
fundamental 5th and 14th Amendment right to due process
has or will have an unfair advantage is fantasy. It is
clear from this record and others the only unfairness
is to the citizen who has a right to a fair proceeding
based upon the rule of law
    While failing to object to error which could be
cured with a timely objection may preclude an appellant
from raising the error on appeal,      it does not make the
error go away. It does not make the fact of the
argument disappear or the impact that the argument may
have had on other issues non-existent.


    Accordingly,       appellant did not waive the prejudice
engendered by statutes and citations used which enabled
counsel to misuse them in arguments to the Court.

    Therefore, this Court should not only grant
rehearing but to consider the prejudicial impact of the
erroneous evidence used that Appellant's were in fact
indigent and recently granted leave to proceed in a
higher court.




    Sam Houston,

    Meera Singh

    For Appellants
    P.O.    Box    19814

    Austin,       Texas 78760


    (512)   257 9028
                       CERTIFICATE OF SERVICE


    I    hereby certify that   a   true and correct   emailed copy of
    the foregoing has been sent to the below on this the 20th
    day of August 20, 2014.



Ally Financial Inc.
EMAIL:    kharris@bhhl.
Kimberly Harris
BEASLEY, HIGHTOWER, & HARRIS,         P.C
1601 Elm Street, Suite 4350
Dallas,    Texas 75201-7301
Phone:    (214)   220-4700




                                                                     Court of Appeals
                                             for THE
                                  Third District of Texas
                               P.O. Box 12547, AUSTIN, TEXAS 78711-2547
                                            (512)463-1733




Date:           August 18,2015

Case Number:    03- 14-00342-CV
Trial Court No.: 13-0936-C368


Style:          Sam Houston and Meera Singh v. Ally Financial, Inc.


You are hereby notified that appellant's appeal denial of pauperis status as punitive denying
access to the courts was dismissed as moot; and defendant's combined motion to compel release
of transcript to the Court of Appeals at no cost was denied on the date noted above. Also, the
enclosed opinion and judgment were sent this date to the following persons:


 Mr. Sam Houston                                     The Honorable Lisa David
 P. O. Box 19814                                     Williamson County District Clerk
 Austin, TX 78760-9814                               P. O. Box 24
 * DELIVERED VIA E-MAIL *                            Georgetown, TX 78627
                                                     * DELIVERED VIA E-MAIL *
 Ms. Meera Singh
 P.O. Box 19814                                      The Honorable Rick J. Kennon
 Austin, TX 78760-9814                               368th District Judge
 * DELIVERED VIA E-MAIL *                            405 Martin Luther King, Box 8
                                                     Georgetown, TX 78626
 Ms. Kimberly Harris
 1601 Elm Street, Suite 4350                         The Honorable Billy Ray Stubblefield
 Dallas, TX 75201                                    Administrative Judge
 * DELIVERED VIA E-MAIL *                            Williamson County Courthouse
                                                     405 Martin Luther King, Box 2
                                                     Georgetown, TX 78626
                                                     * DELIVERED VIA E-MAIL *
      TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                         NO. 03-14-00342-CV




                          Sam Houston and Meera Singh, Appellants



                                     Ally Financial, Inc., Appellee



 FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 368TH JUDICIAL DISTRICT
       NO. 13-0936-C368, HONORABLE RICK J. KENNON, JUDGE PRESIDING



                            MEMORANDUM                   OPINION



               Appellee Ally Financial, Inc., sued William G. Houston for breaching his

payment obligations under an automobile lease agreement. In addition to seekingmoney damages

and attorney's fees from Houston, Ally sought to foreclose its security interest in and recover

possession of the vehicle.1 Ally subsequently obtained a default judgment on these claims, which

was later merged into the final judgment, and eventually recovered possession ofthe vehicle as well.

William Houston has not appealed this judgment and is not a party to this proceeding.

               In the interim, Ally had asserted additional claims seeking possession ofthe vehicle as

against two ofWilliam Houston's relatives, Sam Houston and Meera Singh (a/k/a Meera Houston),

appellants here. In contrast to William Houston, appellants were quite vigorous in litigating against




       1 A 2011 Cadillac SRX. Houston had entered into the lease with Covert Buick, Inc., and
Covert assigned the lease to Ally.
Ally, interposing myriad pro se filings and asserting counterclaims. Both Ally and appellants moved

for summary judgment. While the motions were pending before the district court, Ally non-suited

its claims against appellants, leaving at issue only appellants' affirmative claims. The district court

granted final summary judgment that appellants take nothing on their claims, and they perfected

this appeal.

               As best we can understand appellants' briefing on appeal, they attempt to complain

of the district court's rendition of judgment against William Houston and various persons and

disputes not before the district court, or raise contentions that were not preserved below.

Appellants also claim that a visitingjudge initially denied Ally's summary-judgment motion before

the presiding judge later granted it, suggesting such circumstances imply some sort of error or

impropriety. We find no reversible error in the district court's judgment against appellants, and

we affirm.2




                                               Bob Pemberton, Justice

Before Justices Puryear, Pemberton, and Bourland

Affirmed


Filed: August 18,2015




       2 SeeTex. R. App. P. 47.1;see also id. R. 33.1 (error-preservation requirements), R. 38.l(i)
(briefing requirements). While appellants have acted pro se, we are bound to apply the same
procedural and substantive standards to them as with litigants represented by counsel, lest we give
them an unfair advantage. See Mansfield State Bank v. Cohn, 573 S.W.2d 181,184-85 (Tex. 1978).
                                             Sam Houston

                                           P. O. Box 19814
                                      Austin, TX 78760-9814
                                             512 257 9028

                                   Samhouston7@hotmail.com
                                              August 18,2015
* DELIVERED VIA E-MAIL *
♦USPS
COURT OF APPEALS
FOR THE
THIRD DISTRICT OF TEXAS
P.O. BOX 12547,
AUSTIN, TEXAS 78711-2547

(512)463-1733



RE: Case Number: 03-14-00342-CV


Trial Court No.: 13-0936 C368


Style: Meera Singh and Sam Houston v. Ally Financial, Inc.

Dear Court Clerk,

Please find enclosed a Petition for Rehearing before the Court in Banc for Cause challenging the use of
statutory law and citations that chill indigent pro-se litigants from accessing a fair and impartial court.

        If the Appellants have the email of the interested parties they were served with a copy.


                                                                 ;>y-\_-
                                                      cs^-w/v




                                                                                ^RECEIVED
                                                                                   AUG 2 5 2015
                                                                                 THIRD COURT OFAPPEALS J
                                                                                 K JEFFREY D.KYiF   X
    Sam Houston
   p- O. Box 19814
Austin, TX 78760-9814
                        COURT OF APPEALS
                        FOR THE
                        THIRD DISTRICT OF TEXAS
                        PO. BOX 12547,
                        AUSTIN, TEXAS 78711-2547
                                         ...A